Title: From Alexander Hamilton to James McHenry, 24 June 1799
From: Hamilton, Alexander
To: McHenry, James


New York, June 24, 1799. Discusses duties and salary of Ebenezer Stevens. States: “The necessity of a more adequate organisation of our Departments of Military supplies (to which adequate compensation is an essential idea) presses more and more upon my conviction. The details of execution are extremely defective.” Gives examples of defects in supply system and concludes: “These are small samples of the continual succession of irregularities of which almost every new occurrence furnishes evidence.”
